018-I5"
                                ELECTRONIC RECORD




COA #      03-13-00037-CR                        OFFENSE:        21.1


           Eddie Matthews v. The State of
STYLE:     Texas                                 COUNTY:         Bastrop

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    21st District Court


DATE: 12/23/14                    Publish: NO    TC CASE #:      13992




                        IN THE COURT OF CRIMINAL APPEALS


          Eddie Matthews v. The State of
STYLE:    Texas                                       CCA#:         oq*-;^
         A?P£/ lAa/T-'s               Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                     JUDGE:
DATE:      njl/SI^O/S'                               SIGNED:                           PC:_
JUDGE:         &kL ^ct^**-"—                          PUBLISH:                         DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD